Citation Nr: 9907960	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  98-01 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for a left hand injury.

2. Entitlement to service connection for low back pain.

3. Entitlement to service connection for numbness of the 
hands and feet.

4. Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
November 1989, with subsequent Naval Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


REMAND

A preliminary review of the record discloses that the service 
medical records associated with the claims file appear to be 
incomplete.  The available service medical records were 
provided by the veteran and there is no indication that the 
RO requested the remainder of the records from the National 
Personnel Records Center.  Moreover, the veteran has reported 
ongoing treatment at Muskogee VA Medical Center.  Under these 
circumstances, the Board is of the opinion that further 
action should be taken to acquire the veteran's service 
medical records and VA treatment records.

As to the claim of entitlement to service connection for 
coronary artery disease, the Board believes that further 
development would be helpful.  A preliminary review of the 
available service medical records indicates that the veteran 
received treatment for symptomatology including exertional 
chest pain and shortness of breath.  Although heart disease 
was not diagnosed in service, findings included a substantial 
family history of heart disease, high cholesterol readings, a 
nonspecific ST, T abnormality, and a high point of maximal 
impulse at the third left intercostal space.  In February 
1996, the veteran presented at the VA Hospital with a recent 
history of exertional chest pain and high cholesterol.  He 
underwent a left heart catheterization and was thereafter 
diagnosed with coronary artery disease and hyperlipidemia.  A 
VA examination in March 1997 rendered the diagnosis of 
atherosclerotic heart disease.  Given the aforementioned 
history, the Board believes that the veteran should be 
afforded a thorough VA cardiovascular examination.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file all available 
service medical records.  If the RO 
determines conclusively that service 
medical records are missing, it should 
advise the veteran of alternative forms 
of evidence which may substantiate his 
claims.  

2.  The RO should obtain and associate 
with the claims file any and all records 
pertaining to the treatment of the 
veteran from the Muskogee VA Medical 
Center.  

3.  Thereafter, the RO should schedule 
the veteran for cardiology examination by 
VA.  The examiner is requested to review 
all pertinent records in the veteran's 
claims file.  Any and all evaluations, 
tests, and studies deemed necessary by 
the examiner should be accomplished.  All 
clinical findings and subjective 
complaints should be reported in detail.  
The examiner is requested to offer an 
opinion as to the nature and extent of 
the veteran's current disability.  In so 
doing, the examiner should proffer an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
disability is causally or etiologically 
related to his cardiac symptomatology in 
service.  All opinions must be supported 
by a written rationale and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate period of 
time in which to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 4 -


